Citation Nr: 0515939	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1973 to 
October 1976, and from January 1991 to February 1991, and he 
served in the U.S. Army Reserves.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  Following a June 2004 remand to the RO for the 
development of additional evidence, the case is once again 
before the Board for review. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  There is no credible medical evidence of a nexus or 
relationship between the veteran's current right ear hearing 
loss and his period of service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service nor may sensorineural hearing loss (SNHL) be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the February 2002 rating decision, the 
January 2003 statement of the case, the August 2003 
supplemental statement of the case, the June 2004 RO letter, 
and the March 2005 supplemental statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, a statement of the 
case, and supplemental statements of the case, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  The Board 
also points out that SNHL loss is an organic disease of the 
nervous system.  Therefore, service connection is presumed if 
evidence shows that sensorineural hearing loss became 
manifest to a compensable degree (10 percent) within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  With respect to 
the first element of a current disability, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The medical evidence of record includes the veteran's service 
medical records.  A note dated in January 1972 shows the 
veteran with hearing within normal limits for VA rating 
purposes.  An October 1972 note shows hearing within normal 
limits in the right ear and sloping mild loss in the left ear 
at 6000 Hertz.  An audiogram dated in February 1983 showing 
hearing within normal limits in his right ear and mild loss 
in his left ear.  A note dated in January 1976 shows hearing 
within normal limits in the right ear, and moderate to 
moderately severe hearing loss in his left ear.  An 
additional record dated in October 1976 indicated hearing 
within normal limits at 500-4000 Hertz in the right ear and 
mild to severe hearing loss in the left ear.  

Post-service medical records include a June 1997 VA medical 
examination.  Audiometric testing revealed hearing within 
normal limits through 2000Hz in the right ear, with mild 
sensorineural loss in the region of 3000-4000 Hertz sloping 
to severe levels in the region of 6000-8000 Hertz.  The 
report shows the veteran's pure tone thresholds, in decibels, 
for the right ear were approximately 15, 20, 20, 35, 40 
measured at 500, 1000, 2000, 3000, and 4000 Hertz 
respectively.  Word recognition was measured as 96 percent in 
the right ear. 

A letter from the Wayne Family Practice dated in March 2000 
indicted that the veteran was found to have much decreased 
hearing and was diagnosed as deaf in one ear.  The letter 
contains no objective measurements of hearing loss. 

In January 2001, the RO received an audiogram report from 
Ear, Nose and Throat Associates of Savannah dated in December 
1996.  The report shows the veteran's pure tone thresholds, 
in decibels, for the right ear were approximately 15, 15, 10, 
20, 25 measured at 500, 1000, 2000, 3000, and 4000 Hertz 
respectively.  Speech hearing tests were 100 percent for the 
right ear.  The examiner indicated the veteran has mild to 
moderate high frequency sensorineural hearing loss in the 
right ear.  

The record also contains an audiogram report from Jessup Ear, 
Nose and Throat dated in May 1999 and received in September 
2001.  The report shows the veteran's pure tone thresholds, 
in decibels, for the right ear were approximately 25, 25, 25, 
25, 40 measured at 500, 1000, 2000, 3000, and 4000 Hertz 
respectively.  Speech hearing tests were 96 percent for the 
right ear.  The examiner indicated the veteran had borderline 
normal sloping to severe loss at 6000-8000 Hertz in the right 
ear.

The VA examined the veteran in February 2002.  The veteran 
reported being aware of bilateral hearing loss for the past 
10 years and has noted a gradual increase in his hearing 
difficulties in noise and crowds.  The veteran also reported 
using ear protection during his 6-year Marine Corps 
enlistment, and during his National Guard service.  The 
veteran also reported occasional exposure to heavy equipment 
with no use of ear protection during employment outside of 
active service.  The report shows the veteran's pure tone 
thresholds, in decibels, for the right ear were 10, 5, 15, 
15, 35 measured at 500, 1000, 2000, 3000, and 4000 Hertz 
respectively.  Speech recognition thresholds using the 
Maryland CNC word lists were 96 percent for the right ear.  
The examiner indicated that the test results for the right 
ear were reliable for rating purposes and revealed hearing 
within normal limits through 2000Hz and mild to moderate 
sensorineural loss in the region of 3000-4000Hz sloping to 
severe in higher frequencies.  

Medical records dated between August 1986 and February 1991 
covering the veteran's reserve service are also included in 
the record. These records contain no complaints of hearing 
loss or objective measurements of the veteran's hearing. 

The record also includes a letter from Fred L. Daniel, M.D., 
dated in January 2003.  Dr. Daniel indicated that he had seen 
the veteran in 1996 for asymmetric sensorineural hearing 
loss.  Dr. Daniel indicated that the veteran had reported a 
history of significant noise exposure during his active 
service.  At the time the veteran was examined he had mild to 
moderate high frequency loss on the right, and Dr. Daniel 
believed that the veteran's hearing loss was compatible with 
the veteran's history of noise exposure, and was likely 
related to earlier noise exposure. 

The VA examined the veteran again in December 2004.  The 
examiner reviewed the veteran's medical records and commented 
on the evidence mentioned above.  The veteran indicated that 
the onset of hearing loss in his right ear occurred around 
1985-1986.  The veteran also reported the onset of tinnitus 5 
to 6 years ago.  The examiner indicated that the etiology of 
the tinnitus could not be determined. In addition to 
commenting on the noise exposure the veteran experience in 
service, the examiner also noted that the veteran worked from 
1984-1999 as a foreman and was intermittently exposed to the 
sound of construction equipment.  The report shows the 
veteran's pure tone thresholds, in decibels, for the right 
ear were 15, 25, 30, 35, 40 measured at 500, 1000, 2000, 
3000, and 4000 Hertz respectively.  Speech recognition 
threshold using the Maryland CNC word lists was 96 percent 
for the right ear.  The examiner indicated although both ears 
were measured, the results were reliable for the right ear 
only because results for the left ear could not be considered 
reliable due to the positive Stengers found during testing.  
The examiner indicated testing result for the right ear 
indicated hearing within normal limits at 250-1000 Hertz 
sloping to a mild sensorineural hearing loss at 2000-4000 
Hertz sloping to severe sensorineural hearing loss at 6000-
8000 Hertz.  Speech discrimination was excellent in the right 
ear.  The examiner stated that although there was mild loss 
noted at 2000-4000 Hertz in the right ear, when OSHA age-
correction factors were taken into account, the threshold 
fell within normal limits.  In light of the time between his 
separation from service and the onset of hearing loss, and 
the veteran's pervious admission of being exposed to noise 
from equipment from his civilian employment, the examiner 
felt it was not at least as likely as not that the veteran's 
hearing loss was related to his military service. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for right ear 
hearing loss.  The evidence clearly demonstrates that the 
veteran currently has hearing loss disability in the right 
ear for VA purposes.  Nevertheless, there is no medical 
evidence or opinion of record, which effectively links this 
disability to the veteran's military service, to include any 
noise exposure therein.  At no time, did the veteran 
experience a hearing loss disability for VA purposes while in 
service.  See 38 C.F.R. § 3.385.  

A right ear hearing loss disability for VA purposes was not 
shown until 1997..  In the most recent December 2004 
audiological examination report, a VA audiologist reviewed 
the claims file and determined that the veteran's right ear 
hearing loss was not related to service.  The Board finds 
that this opinion was obtained through a process that 
presented the question of etiology in a neutral and objective 
manner, and did not suggest an answer or request that a 
favorable opinion be refuted.  See Sutton v Brown, 9 Vet. 
App. 553, 570 (1996).  As well, in assessing the medical 
opinions in the record, more weight is given to the VA 
medical opinion from December 2004 than to the opinion of Dr. 
Daniel dated in January 2003.  The examiner in the December 
2004 VA examination indicated that he had the claims file 
available and that had reviewed the veteran's history and 
medical files.  Dr. Daniel's opinion did not indicate that 
reviewed the veteran's medical files, or that he knew that 
the veteran was exposed to noise during his civilian 
employment.  As well, more weight is given to the December 
2004 VA examination because it is more detailed in the 
reasons supporting its medical conclusion.  In the December 
2004 examination, the examining physician supported his 
conclusion based on the fact that the veteran currently has 
mild loss noted at 2000-4000 Hertz in his right ear, which 
when combined with the veteran's age and post-service noise 
exposure made it unlikely that it was related to his active 
service.  The Board finds the December 2004 examination 
report to be most probative, as it was based upon review of 
the entire claims folder and the detailed examination of the 
veteran.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, 
the Board accepts this opinion.

The other private medical records to not provide etiology 
opinions relating the veteran's hearing loss to his active 
service.  They merely diagnose him with hearing loss without 
discussing the cause.

The only evidence in support of the veteran's claim is his 
own statements.  However, where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possess the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
a hearing loss disability, the veteran's statements cannot 
serve as a basis upon which to grant his claim.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right ear hearing loss.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See Gilbert 
v. Derwinski, 1 Vet. App.49, 55 (1990).


ORDER

Service connection for right ear hearing loss is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


